432 So. 2d 174 (1983)
Lourdes B. ALONSO, Appellant,
v.
Genaro ALONSO, Appellee.
No. 82-2662.
District Court of Appeal of Florida, Third District.
May 24, 1983.
Edward C. Vining, Jr., Miami, for appellant.
Robert L. Koeppel and Wayne Kaplan, Miami, for appellee.
Before HENDRY, HUBBART and JORGENSON, JJ.
PER CURIAM.
We reverse the trial court's order modifying custody status from the mother to shared parental responsibility pursuant to section 61.13, Florida Statutes (1982), since it is clear from this record that no material change in circumstances has occurred since the date of the entry of the original custody order. See Berlin v. Berlin, 386 So. 2d 577 (Fla. 3d DCA 1980), review denied, 394 So. 2d 1151 (Fla. 1981); Adams v. Adams, 385 So. 2d 688 (Fla. 3d DCA 1980). See also Malchiodi v. Malchiodi, 431 So. 2d 301 (Fla. 3d DCA 1983).
Reversed.